 In the MatterofIRONTONFIREBRICK COMPANYandUNITEDBRICKAND CLAY WORKERS OF AMERICA, LOCAL No.910,A. F. L. ,Case No. 9-R-1447.-Decided Ju'y Ili, 1944Mr. Howard Van Antwerp, Jr.,of Ashland, Ky., for the Company.Mr. Leo De Long,of Jackson, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Brick and Clay Workers ofAmerica, Local No. 910, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ironton Fire Brick Company, Ironton,Ohio, herein called the Company, the National Labor RelationsBoard provided for an, appropriate hearing upon the due notice beforeJames A. Shaw; Trial Examiner. Said hearing was held at Ironton,Ohio, on June 20, 1944. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross examine witnesses, and to introduce evidcnc_^bearing on the issues.The Trial Examiner's rulings made at thebearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record.in the case,' the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIronton Fire Brick Company is an' Ohio corporation operating afire brick plant at Ironton, Ohio, where it is engaged in the manu-facture of fire brick: and refractory specials.During 1943 theCompany purchased fire clay from points outside the State of Ohio}A stipulation. to correct the transcript, entered into by all parties, is here! y made apart of the record and the transcript is corrected accordingly.57 N. L. R. B., No. 57.601248-45-vol. 57-21305 306DECISIONSOF NATIONALLABOR RELATIONS BOARDvalued in excess of $25,000.During the same period the Companyshipped over $50,000 worth of products to points outside the Stateof Ohio.The Company admits, for the purpose of this proceeding, that itis. engaged in commerce within the, meaning of the National LaborRelations Act.IL THE ORGANIZATION INVOLVEDUnited. Brick and Clay Workers of America, Local No. 910, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees.A statement of a Field Examiner of the Board introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties,that all employees of the Company at its Ironton, Ohio, plant, ex-cluding clerical employees and all supervisory employees with au-'thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the,meaning of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Y The Field Examiner reported that the Unionpresented 37 authorization cards.Thereare 74persons inthe appropriate unit.8The parties agree, andwe find,that FredMenshouse,Earl L.Coburn,and Clarence B.Kelley are supervisory employees and are thereforeexcluded. IRONTON FIRE BRICK COMPANYDIRECTION OF ELECTION307By virtue of and pursuant to the power vested iin the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9,, of National Labor-Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent--atives for the purposes of collective bargaining with Ironton FireBrick Company, Ironton, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days;from the date of this Direction, under the direction and supervision:of the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to,Article III, Sections 10 and 11, of said Rules and Regulations among:the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,.but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec=tion, to determine whether or not they desire to be represented. byUnited Brick and Clay Workers of 'America, Local No. 910,. affiliated-'with the American Federation of Labor, for the purposes of collec-tive bargaining.8 The parties agree, and we find, that Fred Menshouse, Earl L.Coburn, and ClarenceE. Kelley are supervisory employees and are therefore excluded.